  Case 13-02597         Doc 59     Filed 10/29/18 Entered 10/29/18 13:41:58              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-02597
         GREGORY MAURICE LAWSON

                    Debtor(s)


CHAPTER 13 STANDING TRUSTEE’S AMENDED FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/23/2013, and was converted to chapter 13 on 01/23/2013.

         2) The plan was confirmed on 04/30/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/03/2014, 11/17/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/28/2016.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 69.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,008.00.

         10) Amount of unsecured claims discharged without payment: $55,272.95.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-02597       Doc 59        Filed 10/29/18 Entered 10/29/18 13:41:58                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $13,213.80
       Less amount refunded to debtor                            $685.72

NET RECEIPTS:                                                                                   $12,528.08


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $582.92
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,082.92

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAS FINANCIAL CHOICE        Unsecured          85.00           NA              NA            0.00       0.00
AMERICASH LOANS LLC              Unsecured         700.00        547.59          547.59        160.40        0.00
BRIAN SCANLON                    Unsecured      6,000.00            NA              NA            0.00       0.00
CAR CREDIT                       Unsecured      9,941.00            NA              NA            0.00       0.00
CHECK SMART                      Unsecured      1,149.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,840.00       1,937.96        1,937.96        567.68        0.00
COMCAST CABLE COMMUNICATION      Unsecured         634.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         409.00        408.60          408.60        119.69        0.00
DEPENDON COLLECTION SE           Unsecured         285.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         356.00           NA              NA            0.00       0.00
H&R BLOCK                        Unsecured         811.00           NA              NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured     13,604.00            NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         238.00        238.80          238.80          69.95       0.00
ILLINOIS TITLE LOANS             Unsecured         373.00           NA              NA            0.00       0.00
INGALLS MEMORIAL HOSPITAL        Unsecured         811.00        811.57          811.57        237.73        0.00
MIDWEST EMERGENCY ASSOC          Unsecured         356.00           NA              NA            0.00       0.00
OVERLAND BOND & INVESTMENT       Unsecured     26,473.00     24,225.60        24,225.60      7,096.38        0.00
OVERLAND BOND & INVESTMENT       Unsecured            NA           0.00            0.00           0.00       0.00
OVERLAND BOND & INVESTMENT       Secured              NA     26,533.50             0.00           0.00       0.00
OVERLAND BOND & INVESTMENT       Secured              NA           0.00            0.00           0.00       0.00
PAYDAY LOAN STORE OF IL INC      Unsecured      1,160.00            NA              NA            0.00       0.00
RADIOLOGY IMAGING CONSULTANT     Unsecured          28.00           NA              NA            0.00       0.00
SOUTHWEST LABS PHYSICIANS        Unsecured         106.00           NA              NA            0.00       0.00
SPRINT NEXTEL                    Unsecured            NA         659.99          659.99        193.33        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-02597         Doc 59      Filed 10/29/18 Entered 10/29/18 13:41:58                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $28,830.11          $8,445.16              $0.00


Disbursements:

         Expenses of Administration                             $4,082.92
         Disbursements to Creditors                             $8,445.16

TOTAL DISBURSEMENTS :                                                                      $12,528.08


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/29/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
